Citation Nr: 1644912	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on the loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1997 to December 2000.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2016, the Veteran testified before the undersigned via video conference from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA provides SMC if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C.A. § 1114(k) (West 2014).  Loss of use of one testicle is established when (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350 (a)(1)(i) (2015).

In a VA Form 21-4138 received in March 2012, the Veteran stated, "Have been suffering with this issue for quite some time, and wasn't sure if I could include
it in the evaluation that was submitted in 2009.  I found out after speaking with a
representative of the Texas Veterans Commission, that I could summit a claim for this.  Requesting Special Monthly Compensation under 38 USC 1114 (k), loss of use of creative organ."  

In his June 2013 Notice of Disagreement and December 2013 Substantive Appeal, the Veteran asserted that he has erectile dysfunction as a result of his service-connected traumatic brain disease with cognitive impairment and/or the medications that he takes for his service-connected disabilities.  As the RO has not yet adjudicated the Veteran's claim for service connection for erectile dysfunction to include as secondary to service-connected disability, and because this claim is inextricably intertwined with the claim on appeal, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claim for service connection for erectile dysfunction, to include as secondary to service-connected disability.  As noted above, the Veteran asserts that he has erectile dysfunction as a result of his service-connected traumatic brain disease with cognitive impairment and/or the medications that he takes for his service-connected disabilities.  

2.  Next, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

